BLACKWELL, Justice,
concurring.
I concur fully in the opinion of the Court, but I write separately to share a couple of observations about our consideration of the constitutional guarantees of the right to keep and bear arms. First, the opinion of the Court says that the right of law-abiding citizens to keep firearms in their homes is a principal concern of the constitutional guarantees, and that is true enough. See District of Columbia v. Heller, 554 U. S. 570, 635 (128 SCt 2783, 171 LE2d 637) (2008). But no one should misunderstand the Court to suggest that the constitutional guarantees extend only as far as the home. To the contrary, the Court today applies intermediate scrutiny to OCGA § 16-11-129, and in so doing, it acknowledges that the constitutional guarantees secure a right to carry firearms in public places, even if that right might be more limited than the right to keep firearms in the home.
Second, our decision today is a limited one. James Hertz was charged with several violent felonies involving the use of a firearm, Fla. Stat. § 784.021 (1) (a), as well as a felony involving the unlawful possession of a firearm. Fla. Stat. § 790.221 (1). When he appeared in a Florida court to answer those charges, Hertz elected not to dispute the charges, and he instead entered a plea of nolo contendere, which the court accepted. And although the court did not enter a formal adjudication of guilt, Fla. Stat. § 948.01, it found a factual basis for the plea, Fla. R. Crim. R 3.172 (a), and to the extent that Hertz did not acknowledge his guilt, it must have found sufficient evidence of his guilt. See North Carolina v. Alford, 400 U. S. 25, 37 (91 SCt 160, 27 LE2d 162) (1970). In these peculiar circumstances, the Court concludes that the State of Georgia may — consistent with the constitutional guarantees of the right to keep and bear arms — deny Hertz a license to carry firearms in a public place. With respect to the constitutional guarantees, the Court decides nothing more.
I am authorized to state that Presiding Justice Hines and Justice Nahmias join this concurrence.